64571: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64571


Short Caption:WELLS FARGO BANK, N.A. VS. AVENZANO ST TRUSTClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A670430Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:09/30/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantWells Fargo Bank, N.A.Chelsea A. Crowton
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentAvenzano St TrustMichael V. Infuso
							(Greene Infuso, LLP)
						Zachary P. Takos
							(Greene Infuso, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37586: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


12/09/2013Filing FeeFiling fee due for Appeal.


12/09/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-37018




12/09/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-37022




12/13/2013Filing FeeFiling Fee Paid. $250.00 from Wright, Finlay an Zak, LLP - check no. 1303.


12/13/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.13-37979




12/17/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-38355




12/18/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/22/13. To Court Reporter: Angie Calvillo.13-38513




01/21/2014Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.14-01883




01/28/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-02934




04/16/2014MotionFiled Stipulation Extending The Date to File Appellant's Opening Brief.14-12229




04/16/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief due: May 16, 2014.14-12254




05/15/2014BriefFiled Wells Fargo Bank, N.A.'s Opening Brief.14-15934




05/16/2014AppendixFiled Wells Fargo Bank, N.A.'s Individual Appendix Vol. 1.14-15946




05/16/2014AppendixFiled Wells Fargo Bank, N.A.'s Individual Appendix Vol. 2.14-15947




05/16/2014AppendixFiled Wells Fargo Bank, N.A.'s Individual Appendix Vol. 3.14-15948




05/16/2014AppendixFiled Wells Fargo Bank, N.A.'s Individual Appendix Vol. 4.14-15949




05/16/2014AppendixFiled Wells Fargo Bank, N.A.'s Individual Appendix Vol. 5.14-15955




05/16/2014Other Incoming DocumentFiled Wells Fargo Bank, N.A.'s Statutory Addendum- Vol. 1.14-15957




06/13/2014MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief and Respondent's Appendix.14-19539




06/13/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: July 16, 2014.14-19583




07/16/2014BriefFiled Respondent's Answering Brief.14-23137




07/16/2014AppendixFiled Respondent's Appendix, Volume I.14-23138




07/17/2014AppendixFiled Respondent's Appendix, Volume I continued.14-23204




07/17/2014AppendixFiled Respondent's Appendix, Volume II.14-23205




08/14/2014MotionFiled Stipulation Extending the Date to File Reply Brief.14-26780




08/14/2014Notice/OutgoingIssued Notice - Stipulation Approved.  Reply Brief due:  September 12, 2014.14-26782




09/15/2014BriefFiled Wells Fargo Bank, N.A.'s Reply Brief.14-30417




09/15/2014AppendixFiled Supplemental Appendix Vol. 1.14-30418




09/15/2014Case Status UpdateBriefing Completed/To Screening.


09/30/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-32430




11/14/2014Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37586